Title: To James Madison from Anthony Salaignac (Abstract), 1 May 1805
From: Salaignac, Anthony
To: Madison, James


1 May 1805, “South Second Street No. 196,” Philadelphia. Has lived in the United States for eleven years. Received Maryland citizenship in 1794 and U.S. citizenship near the end of 1803 at Philadelphia. Has planned for some time to go to St. Thomas with his wife and daughter to establish a commercial house. Asks JM to send a passport for himself and his family as U.S. citizens. Since his family will not be able to leave at the same time as he, asks to receive the passport in duplicate so that he and his family may each have a copy.
